Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sorvik. (US Patent No. 6,341,632) in view of Eklund et al. (US 20100198466) and Matthews (US 20160157275).

Referring to claim 1,

Sorvik, which is directed to timber harvesting and forestry: providing timber units with forestry machines and an operation processor; ((Sorvik Abstract disclosing that a control unit, suitably a computer, is arranged on the harvesting machine. Sorvik column 11 line 60- column 12 line 7 disclosing that Fig 18 illustrates how a scanner supplies scanning information that is utilized by the control unit for determining cross-cutting or making a cross-cutting prognosis. It is interpreted that the control unit comprises an operation processor. Figure 18 also illustrates how picture information with respect to adjacent trees created by the scanner may be utilized as a basis for giving cross-cutting suggestions after suitable signal treatment in the computer. Sorvik 

detecting or receiving data from an information source, the data further including worksite preparation data that includes forest data, and worksite situation data that includes actual tree data (Sorvik column 3 lines 15-25 disclosing according to the invention a computer arrangement arranged on the harvesting machine may be adapted to control the harvesting machine on the basis of data emanating from the pre-analysis of the forest region and harvesting instructions determined on the basis thereof to only harvest exactly the trees determined in advance to be harvested. Such a high resolution, i.e. at the level of a single tree, may be achieved if an accurate registration of the forest is carried out by means of a photographical and other registration technique and these registrations are accurately coordinated to geographically correct conditions. Sorvik column 5 lines 47-52 disclosing a good evaluation of standing forest timber may be carried out while considering shadow effects, conicities of silhouettes of trees, diameters of leaf and needle masses, colours thereof etc. This evaluation may form a basis for very careful and exact decisions with respect to harvesting strategy. Sorvik column 8 lines 54-59 disclosing by means of information obtained through the reproducing device 19 equipment included in the system may produce analyses and prognoses with respect to forest growth over the time relating to the forest region from which the pieces of timber emanate. Sorvik column 9 lines 11-18 disclosing data concerning this yield and the location of growth of the piece of timber may then be compared with information already present in the forest data base, namely information initially obtained within the frame of the evaluation of standing forest timber and then information applied on the piece of timber in connection to the harvesting by means of the marking device combined with the harvesting arrangement. The examiner is interpreting the cited portions of Sorvik provides receiving data from an information source that includes data from an information source  for work site preparation data that includes forest data. 

Sorvik column 2 lines 14-20 disclosing the individual tree should be carefully estimated with regard to wood quality and contents. As an example, it may be mentioned that the resolution of the data base should be such that a silvicultural planner by means of an ordinary computer mouse should be capable of clicking on an individual tree and turn and pivot the same and also achieve a computer based cross-cutting prognosis. Sorvik column 3 lines 4-10 disclosing the analysis of the timber stand taken place before the harvesting is also intended to be carried out through the remote analysis technique discussed below that precisely that the individual tree may be unambiguously determined with respect to position and also be forecasted with a rather high accuracy with respect to timber quality and volume. Sorvik column 5 lines 32-39 disclosing an aerial photograph is illustrated in FIG. 2 at a, from which it is possible to distinguishing individual trees. By a suitable picture analysis technique and knowledge about characteristics of different types of trees and the living pattern thereof under different conditions, it is possible to get a comparatively accurate comprehension of the timber quality and timber volume with respect to individual trees. The examiner is interpreting that the portion of Sorvik cited discloses worksite situation data including actual tree data. Sorvik column 11 line 60- column 12 line 7 disclosing that Fig 18 illustrates how a scanner supplies scanning information that is utilized by the control unit for determining cross-cutting or making a cross-cutting prognosis. Figure 18 illustrates how picture information with respect to another computer adapted to obtain position information corresponding to the actual position of the harvesting machine from one or two occurring GPS units.)

processing the data by the operation processor; (Sorvik column 3 lines 54-59 the computer arrangement is adapted to determine and register the position of the harvesting arrangement at the time of discharge from the harvesting arrangement of processed pieces of timber. Sorvik column 12 lines 50-59 disclosing the cross cutting computer registers quality and size regarding the pieces of timber and further another computer establishes means of information received regarding the position of the harvesting arrangement).)

setting operation parameters of the forestry machine based on the processing step; (Sorvik column 13 lines 7-22 disclosing the operating centre is coupled to the base computer and receives data used for evaluating and controlling a harvesting plan. This harvest plan can be delivered to the harvesting machine wirelessly such that the harvesting machine is automatically controlled depending upon data received.)

and communicating instructions to the forestry machine by the operation processor, where the instructions include the operation parameters (Sorvik column 12 lines 2-7 disclosing that picture information with respect to adjacent trees from the scanner may be utilized as a basis for giving cross-cutting suggestions after suitable signal treatment in the computer. Sorvik column 13 lines 9-22 disclosing this harvest plan can be delivered to the harvesting machine wirelessly such that the harvesting machine is automatically controlled depending upon data received such as to move in the terrain and to automatically harvest trees which in the harvesting plan have been decided to be harvested.) 

Sorvik does disclose that the invention is directed to harvesting by means of a harvesting machine that comprises a vehicle see Sorvik Abstract “a harvesting machine comprising a vehicle” and that there are multiple harvesting machines in the terrain considered as disclosed in Sorvik column 1 line 65 to column 2 line 1 “the invention it is aimed at to reduce the problem being connected to locate in the terrain pieces of timber having been processed by means of harvesting machines.” 

However Sorvik does not explicitly disclose the data including data from other vehicles on the worksite, worksite preparation data that includes business data, weather data, machine property data, and historical performance data, the data further yet including navigation data that includes territory data and location data, and the data further including worksite situation data that includes machine performance data

However Eklund, which is directed to providing an operator of a work machine with operating instructions, teaches, the data including data from other vehicles on the worksite,  worksite preparation data that includes business data, weather data, machine property data, and historical performance data, the data further yet including navigation data that includes territory data and location data, and the data further including worksite situation data that includes machine performance data.(Eklund paragraph 10 teaching according to an aspect of the present invention, a method is provided for providing an operator of a work machine with operating instructions when the work machine is used in a repeated work cycle, comprising the step of automatically instructing the operator of the work machine how to operate the work machine in an optimum way with regard to a specific parameter on the basis of characteristics of the specific work cycle. Eklund paragraph 12 teaching according to a second preferred example, the specific parameter regards energy consumption (for example fuel consumption). Eklund paragraph 15 teaching the work cycle characteristics may regard a work machine internal characteristic, such as a work machine behaviour or operator behaviour, and/or an external characteristic, such as geographical properties of the work cycle travel path. More specifically, the characteristics may comprise a predicted and/or experienced sequence of events (occurrences) that takes place during performance of the work cycle and which is relevant for the control of the work machine. Eklund paragraph teaching 19 disclosing preferably, operator instruction is based on a change of direction of a work cycle travel path in a horizontal plane and/or on a change of ground inclination of a work cycle travel path. (Interpreted as territory information) According to the example of fuel consumption, the operator may be instructed of the position of the work cycle travel path and also recommended an advantageous gear sequence and/or gas pedal operation and/or brake operation past the work cycle travel path change. Eklund paragraph 20 teaching thus, knowledge of the work cycle creates conditions for reliably predicting forthcoming events (occurrences) in the work cycle and instructing the operator correspondingly for operating the work machine in an efficient way. Such work cycle knowledge may be achieved either from a previously performed lap of the specific work cycle and/or from pre-available information of the work cycle, such as topographical maps. Eklund paragraph 22 teaching thus, an event may be established on the basis of the detected operational parameter in a previously performed work cycle lap and used for instructing an operator of a work machine how to operate it in a later performed work cycle. More particularly, an individual operator may learn from past experiences. For example, driving patterns with regard to steering wheel deflection, gas pedal operation, brake pedal operation, work implement operation etc are recognized and stored. (Interpreted as historical performance data) Further, operational characteristics recorded from one work machine may be distributed to other participants in a fleet operating the specific work cycle in conjunction with Eklund paragraph 33 teaching FIG. 3 illustrates a satellite based system for monitoring a fleet of wheel loaders (The examiner is interpreting this portion of Eklund to teach to comprise business data, in particular fleet data (See specification paragraph 19). Eklund paragraph 23 teaching according to an alternative, or complementary embodiment, the method comprises the step of receiving pre-available information of the work cycle in question. Eklund paragraph 24 teaching such information may be formed by geographical maps of the area covering the work cycle travel path, knowledge of the specific work cycle travel path (comprising curves, ascending sections and descending sections), the material to be transported, ground conditions, weather conditions etc. Eklund paragraph 71 teaching in block 702, a position of the work machine is determined via GPS as a function of time from start of a work cycle lap. (interpreted as location data) The flow chart continues to block 704, where a work machine speed and acceleration/deceleration is continuously recorded. (interpreted as machine performance data) Further, any ground information, such as inclination/declination is recorded. In block 706 a fuel consumption as function of time is recorded. In block 708, machine temperatures, boom and attachment position and the steering angle are recorded as function of time. In block 710, brake pressure, steering signals and hydraulic functions are recorded as function of time. In block 712, an rpm for the engine and possibly the transmission is continuously recorded. Further, a selected gear position and a weight/load is continuously recorded. Eklund paragraph 88 teaching several laps of the work cycle may be used for establishing the operating instructions. Further, information from several work machines may be used for establishing the operating instructions. The plurality of work cycle laps for establishing the operating instructions may be performed by a single work machine, or by different work machines. Thus, established operating instructions may be altered continuously in response to new information. This may be important in cases where the ground conditions changes over time, if the weather changes (fall of rain, snow) etc. Further, established operating instructions may be altered according to individual characteristics of a specific work machine (interpreted as machine property data).)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Sorvik and Eklund as Eklund further develops on the sources of data that can be incorporated to assist operation of work machines.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of Eklund to incorporate the data including data from other vehicles on the worksite,  worksite preparation data that includes business data, weather data, machine property data, and historical performance data, the data further yet including navigation data that includes territory data and location data, and the data further including worksite situation data that includes machine performance data with the motivation of updating applicable operating instructions in response to gathered information obtained from other machines previous completions of a work cycle. (Eklund paragraph 88)

Sorvik in view of Eklund does not disclose the vehicles connect to each other to build a network.

However Matthews, which is directed to automation of networking a group of machine, teaches the vehicles connect to each other to build a network. (Matthews paragraph 14 disclosing in one embodiment, an auto-networking method may be fully automatic. For instance, a machine (e.g., an agricultural machine, support machine, such as a grain truck) may enter a field and automatically, upon detection of entry onto the field, becomes part of (associates with) a field network (e.g., a wireless network), even when working alone (e.g., the only machine in the field). Another machine (e.g., agricultural machine, support machine, etc.) may enter the same field, and upon detection of entry onto the field, automatically associates with the same field network. By joining to the same network, the machines may share information, such as operational parameters, with each other, including a wayline for each machine, current load, fuel status, up-to-date worked field history (e.g., area covered by dispensed chemicals, grain harvested, etc.), among other operational parameters. Matthews paragraph 19 disclosing each of the machines 12A-12C comprises a communications device embodied as a network interface 26, the network interface comprising the wireless network interface 32 for enabling machine-to-machine and a cellular network interface 30 for enabling cellular/Internet connectivity. In the example depicted in FIG. 2, the machines 12A and 12B are co-located in the same field, and communicate with each other via the respective wireless network interfaces 32 over the local wireless network 14 in ad hoc fashion.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Sorvik and Matthews as Matthews further develops on the collaboration of multiple machines in a terrain.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed Sorvik in view of Eklund and Matthews to incorporate the vehicles connect to each other to build a network with the motivation of enabling multiple machines to share information to facilitate the collaboration of machines working on the same operation. (Matthews paragraphs 14-15)

Referring to claim 6,

Sorvik further discloses, further comprising providing at least one of a sensor, an onboard camera, or other imaging system for performing the detecting step. (Sorvik column 5 lines 28-40 disclosing that the forest stand in the landscape region in question can be registered using photogrammetry and picture analysis techniques. Using an aerial photograph it is possible to distinguish individual trees. Using an appropriate picture analysis technique and having knowledge about characteristics of trees it is possible to obtain an accurate understanding of the timber quality and timber volume with respect to individual trees.)

Referring to claim 11,

Sorvik further discloses, further comprising: determining by the operation processor from the worksite situation data an irregular shaped tree capable of impacting process quality or quantity; (Sorvik column 8 lines 26-32 disclosing that the information about the harvested from the computer is transmitted to the operating centre and the operating centre may send signals appropriate for controlling the harvesting work of the harvesting machine such that the harvesting can be focused on a particular assortment during a period of time. Sorvik column 8 lines 49-60 disclosing a reproduction device is arranged in connection with sawing intake to reproduce an end surface of the piece of timber before the sawing and registers and stores this information with respect to shape and/or growth which may produce analysis with respect to growth. Additionally correction of harvesting plans may occur.)

and sending a signal to a production setting unit by the operation processor, where the signal is suitable for processing the irregular shaped tree. (Sorvik column 8 lines 26-32 disclosing that the information about the harvested from the computer is transmitted to the operating centre and the operating centre may send signals appropriate for controlling the harvesting work of the harvesting machine such that the harvesting can be focused on a particular assortment during a period of time. Sorvik column 13 lines 9-22 disclosing that the operating centre may receive data required for evaluation and control purposes such as harvesting plans. These harvesting plans may be delivered to the harvesting machine wirelessly such that the harvesting machine is automatically controlled depending upon data received.)

Referring to claim 13,

The examiner notes that the bolded portion of the limitation “a sensor for detecting data that is shared with other vehicles on the worksite, the data comprising worksite preparation data, navigation data, and worksite situation data;” is recited as an intended use of the detected data (i.e. that is shared with other vehicles on the worksite”) and therefore does not patentable weight.  The examiner is interpreting that the prior art needs to disclose a sensor for detecting data comprising worksite preparation data, navigation data, and worksite situation data. 

Sorvik further discloses: at least one forestry machine having an engine, a drive assembly, an electronic control unit for operating the machine, the electronic control unit comprising an operation processor; (Sorvik Abstract disclosing a control unit is, suitably a computer, is arranged on the harvesting machine to control the mark device to mark pieces of timber. Sorvik Abstract disclosing that a control unit, suitably a computer, is arranged on the harvesting machine. Sorvik column 11 line 60- column 12 line 7 disclosing that Fig 18 illustrates how a scanner supplies scanning information that is utilized by the control unit for determining cross-cutting or making a cross-cutting prognosis. It is interpreted that the control unit comprises an operation processor.  Sorvik column 12 lines 12-15 disclosing that the driver of the harvesting machine via the computer in the harvesting machine receive a cross-cutting suggestion from the control unit. It is interpreted that the harvesting machine would include an engine to supply power to the harvesting machine and a drive assembly to drive the machine.)

a sensor for detecting data that is shared with other vehicles on the worksite, the data comprising worksite preparation data, and  worksite situation data; (Sorvik column 2 lines 14-20 disclosing the individual tree should be carefully estimated with regard to wood quality and contents. As an example, it may be mentioned that the resolution of the data base should be such that a silvicultural planner by means of an ordinary computer mouse should be capable of clicking on an individual tree and turn and pivot the same and also achieve a computer based cross-cutting prognosis. Sorvik column 3 lines 4-10 disclosing the analysis of the timber stand taken place before the harvesting is also intended to be carried out through the remote analysis technique discussed below that precisely that the individual tree may be unambiguously determined with respect to position and also be forecasted with a rather high accuracy with respect to timber quality and volume. Sorvik column 5 lines 32-39 disclosing an aerial photograph is illustrated in FIG. 2 at a, from which it is possible to distinguishing individual trees. By a suitable picture analysis technique and knowledge about characteristics of different types of trees and the living pattern thereof under different conditions, it is possible to get a comparatively accurate comprehension of the timber quality and timber volume with respect to individual trees. The examiner is interpreting that the portion of Sorvik cited discloses worksite situation data. Sorvik column 12 lines 40-49 disclosing the computer arrangement includes a computer adapted to obtain a position information corresponding to the actual position of the harvesting machine from one or two occurring GPS units. The one or more scanners are used to determine the distance to and scan respectively a part of the forest stand present in front of the driver of the harvesting machine. The examiner is interpreting that the cited portion of Sorvik discloses at least a sensor detecting worksite preparation data (determining the distance ahead of the machine a forest stand is present.) 

and9Attorney Docket: P26244-US-ORD the operation processor disposed in electrical communication with the sensor and configured to receive the data, the operation processor comprising a processor for executing a set of instructions to output signals to control the machine for performing the forestry operation. (Sorvik column 12 line 50 to column 13 line 22 disclosing as the harvesting work proceeds, the cross-cutting computer registers quality and size regarding the pieces of timber. The computer establishes by means of information received from the components the position of the harvesting arrangement. The computer may now by menus of the marking device apply a marking on the timber in the form of aa code, which is how the computer relates data characteristics for pieces of timber and the cross cutting computer. The cross cutting computer and the computer are adapted to communicate wirelessly via a transmitter and receiver and the computer communicates with the base computer. The base computer transmits data for evaluation and control purposes to the operating centre, such that the operating centre may deliver to the harvesting machine wirelessly so to automatically control the harvesting machine based on the data received.) 

wherein the worksite preparation data includes forest data, and wherein the worksite situation data includes actual tree data(Sorvik column 3 lines 15-25 disclosing according to the invention a computer arrangement arranged on the harvesting machine may be adapted to control the harvesting machine on the basis of data emanating from the pre-analysis of the forest region and harvesting instructions determined on the basis thereof to only harvest exactly the trees determined in advance to be harvested. Such a high resolution, i.e. at the level of a single tree, may be achieved if an accurate registration of the forest is carried out by means of a photographical and other registration technique and these registrations are accurately coordinated to geographically correct conditions. Sorvik column 5 lines 47-52 disclosing a good evaluation of standing forest timber may be carried out while considering shadow effects, conicities of silhouettes of trees, diameters of leaf and needle masses, colours thereof etc. This evaluation may form a basis for very careful and exact decisions with respect to harvesting strategy. Sorvik column 8 lines 54-59 disclosing by means of information obtained through the reproducing device 19 equipment included in the system may produce analyses and prognoses with respect to forest growth over the time relating to the forest region from which the pieces of timber emanate. Sorvik column 9 lines 11-18 disclosing data concerning this yield and the location of growth of the piece of timber may then be compared with information already present in the forest data base, namely information initially obtained within the frame of the evaluation of standing forest timber and then information applied on the piece of timber in connection to the harvesting by means of the marking device combined with the harvesting arrangement. The examiner is interpreting the cited portions of Sorvik provides receiving data from an information source that includes data from an information source  for work site preparation data that includes forest data. 

Sorvik column 2 lines 14-20 disclosing the individual tree should be carefully estimated with regard to wood quality and contents. As an example, it may be mentioned that the resolution of the data base should be such that a silvicultural planner by means of an ordinary computer mouse should be capable of clicking on an individual tree and turn and pivot the same and also achieve a computer based cross-cutting prognosis. Sorvik column 3 lines 4-10 disclosing the analysis of the timber stand taken place before the harvesting is also intended to be carried out through the remote analysis technique discussed below that precisely that the individual tree may be unambiguously determined with respect to position and also be forecasted with a rather high accuracy with respect to timber quality and volume. Sorvik column 5 lines 32-39 disclosing an aerial photograph is illustrated in FIG. 2 at a, from which it is possible to distinguishing individual trees. By a suitable picture analysis technique and knowledge about characteristics of different types of trees and the living pattern thereof under different conditions, it is possible to get a comparatively accurate comprehension of the timber quality and timber volume with respect to individual trees. The examiner is interpreting that the portion of Sorvik cited discloses worksite situation data including actual tree data.) 

Sorvik does not disclose a boom or a harvesting unit; the data comprising navigation data; the worksite preparation data includes business data, weather data, machine property data, and historical performance data, wherein the navigation data includes territory data and location data, and wherein the worksite situation data includes machine performance data.

a boom or a harvesting unit; (Eklund Figure 7 and paragraph 71 teaching that FIG. 7 illustrates a flow chart with regard to fuel consumption according to one example. In block 702, a position of the work machine is determined via GPS as a function of time from start of a work cycle lap. The flow chart continues to block 704, where a work machine speed and acceleration/deceleration is continuously recorded. Further, any ground information, such as inclination/declination is recorded. In block 706 a fuel consumption as function of time is recorded. In block 708, machine temperatures, boom and attachment position and the steering angle are recorded as function of time. The examiner is interpreting that a boom is associated with the work machine as taught in the cited portion of Eklund.)

 the data comprising navigation data; Eklund paragraph 15 teaching the work cycle characteristics may regard a work machine internal characteristic, such as a work machine behaviour or operator behaviour, and/or an external characteristic, such as geographical properties of the work cycle travel path. Eklund paragraph teaching 19 disclosing preferably, operator instruction is based on a change of direction of a work cycle travel path in a horizontal plane and/or on a change of ground inclination of a work cycle travel path. Eklund paragraph 24 teaching such information may be formed by geographical maps of the area covering the work cycle travel path, knowledge of the specific work cycle travel path (comprising curves, ascending sections and descending sections), the material to be transported, ground conditions, weather conditions etc. Eklund paragraph 71 teaching in block 702, a position of the work machine is determined via GPS as a function of time from start of a work cycle lap.) 

 the worksite preparation data includes business data, weather data, machine property data, and historical performance data, (Eklund paragraph 10 teaching according to an aspect of the present invention, a method is provided for providing an operator of a work machine with operating instructions when the work machine is used in a repeated work cycle, comprising the step of automatically instructing the operator of the work machine how to operate the work machine in an optimum way with regard to a specific parameter on the basis of characteristics of the specific work cycle. Eklund paragraph 12 teaching according to a second preferred example, the specific parameter regards energy consumption (for example fuel consumption). Eklund paragraph 15 teaching the work cycle characteristics may regard a work machine internal characteristic, such as a work machine behaviour or operator behaviour, and/or an external characteristic, such as geographical properties of the work cycle travel path. More specifically, the characteristics may comprise a predicted and/or experienced sequence of events (occurrences) that takes place during performance of the work cycle and which is relevant for the control of the work machine. Eklund paragraph 20 teaching thus, knowledge of the work cycle creates conditions for reliably predicting forthcoming events (occurrences) in the work cycle and instructing the operator correspondingly for operating the work machine in an efficient way. Such work cycle knowledge may be achieved either from a previously performed lap of the specific work cycle and/or from pre-available information of the work cycle, such as topographical maps. Eklund paragraph 22 teaching thus, an event may be established on the basis of the detected operational parameter in a previously performed work cycle lap and used for instructing an operator of a work machine how to operate it in a later performed work cycle. More particularly, an individual operator may learn from past experiences. For example, driving patterns with regard to steering wheel deflection, gas pedal operation, brake pedal operation, work implement operation etc are recognized and stored. (Interpreted as historical performance data) Further, operational characteristics recorded from one work machine may be distributed to other participants in a fleet operating the specific work cycle in conjunction with Eklund paragraph 33 teaching FIG. 3 illustrates a satellite based system for monitoring a fleet of wheel loaders (The examiner is interpreting this portion of Eklund to teach to comprise business data, in particular fleet data (See specification paragraph 19). Eklund paragraph 24 teaching such information may be formed by geographical maps of the area covering the work cycle travel path, knowledge of the specific work cycle travel path (comprising curves, ascending sections and descending sections), the material to be transported, ground conditions, weather conditions etc. Eklund paragraph 71 teaching in block 702, a position of the work machine is determined via GPS as a function of time from start of a work cycle lap. The flow chart continues to block 704, where a work machine speed and acceleration/deceleration is continuously recorded. (interpreted as machine performance data) Further, any ground information, such as inclination/declination is recorded. In block 706 a fuel consumption as function of time is recorded. In block 708, machine temperatures, boom and attachment position and the steering angle are recorded as function of time. In block 710, brake pressure, steering signals and hydraulic functions are recorded as function of time. In block 712, an rpm for the engine and possibly the transmission is continuously recorded. Further, a selected gear position and a weight/load is continuously recorded.)

wherein the navigation data includes territory data and location data, (Eklund paragraph 15 teaching the work cycle characteristics may regard a work machine internal characteristic, such as a work machine behaviour or operator behaviour, and/or an external characteristic, such as geographical properties of the work cycle travel path. More specifically, the characteristics may comprise a predicted and/or experienced sequence of events (occurrences) that takes place during performance of the work cycle and which is relevant for the control of the work machine. Eklund paragraph teaching 19 disclosing preferably, operator instruction is based on a change of direction of a work cycle travel path in a horizontal plane and/or on a change of ground inclination of a work cycle travel path. (Interpreted as territory information) According to the example of fuel consumption, the operator may be instructed of the position of the work cycle travel path and also recommended an advantageous gear sequence and/or gas pedal operation and/or brake operation past the work cycle travel path change. Eklund paragraph 71 teaching in block 702, a position of the work machine is determined via GPS as a function of time from start of a work cycle lap. (interpreted as location data))

and wherein the worksite situation data includes machine performance data. (Eklund paragraph 71 teaching in block 702, a position of the work machine is determined via GPS as a function of time from start of a work cycle lap. (interpreted as location data) The flow chart continues to block 704, where a work machine speed and acceleration/deceleration is continuously recorded. (interpreted as machine performance data))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of Eklund to incorporate a boom or a harvesting unit; the data comprising navigation data; the worksite preparation data includes business data, weather data, machine property data, and historical performance data, wherein the navigation data includes territory data and location data, and wherein the worksite situation data includes machine performance data with the motivation of incorporating information regarding attachments of the machine and  with the motivation of with the motivation of updating applicable operating instructions in response to gathered information obtained from other machines previous completions of a work cycle. (Eklund paragraphs 71 and 88)

Sorvik in view of Eklund does not disclose the vehicles connect to each other to build a network.

However Matthews further teaches the vehicles connect to each other to build a network. (Matthews paragraph 14 disclosing in one embodiment, an auto-networking method may be fully automatic. For instance, a machine (e.g., an agricultural machine, support machine, such as a grain truck) may enter a field and automatically, upon detection of entry onto the field, becomes part of (associates with) a field network (e.g., a wireless network), even when working alone (e.g., the only machine in the field). Another machine (e.g., agricultural machine, support machine, etc.) may enter the same field, and upon detection of entry onto the field, automatically associates with the same field network. By joining to the same network, the machines may share information, such as operational parameters, with each other, including a wayline for each machine, current load, fuel status, up-to-date worked field history (e.g., area covered by dispensed chemicals, grain harvested, etc.), among other operational parameters. Matthews paragraph 19 disclosing each of the machines 12A-12C comprises a communications device embodied as a network interface 26, the network interface comprising the wireless network interface 32 for enabling machine-to-machine and a cellular network interface 30 for enabling cellular/Internet connectivity. In the example depicted in FIG. 2, the machines 12A and 12B are co-located in the same field, and communicate with each other via the respective wireless network interfaces 32 over the local wireless network 14 in ad hoc fashion.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed Sorvik in view of Eklund and Matthews to incorporate the vehicles connect to each other to build a network with the motivation of enabling multiple machines to share information to facilitate the collaboration of machines working on the same operation. (Matthews paragraphs 14-15)

Referring to claim 15,

Sorvik further discloses, wherein the operation processor forms part of the electronic control unit on the machine. (Sorvik Abstract disclosing a control unit, suitably a computer, is arranged on the harvesting machine to control the marking device to mark the piece of timber with position information or a code corresponding thereto by means of position information received from the position determining device. Sorvik column 12 lines 12-15 disclosing that the driver of the harvesting machine can through the computer within the harvesting machine receive a substantially more cross-cutting suggestion from the control unit.)

Claims 7, 9-10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorvik. (US Patent No. 6,341,632) in view of Eklund et al. (US 20100198466), Matthews (US 20160157275), and O’neil (WO 2013096716).

Referring to claim 7, 

Sorvik in view of Eklund and Matthews does not disclose wherein the setting step comprises optimizing by the operation processor at least one of minimum fuel consumption, minimum wear on selected tools, maximum timber unit quality, and maximum productivity

However O’neil, which is directed to supporting agricultural operations and to adjusting machine settings, teaches, wherein the setting step comprises optimizing by the operation processor at least one of minimum fuel consumption, minimum wear on selected tools, maximum timber unit quality, and maximum productivity. (O’neil paragraph 60 teaching based on an assessment of the revenue metrics a determination can be made as to whether a particular machine’s settings should be adjusted. A system of the invention can automatically change a machine’s parameters such as speed, or rpm and that the central fleet system can cooperate with the machine over a communication network to implement the adjustments.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Sorvik and O’neil as O’neil further develops on how the operation of machine may be automatically adjusted based on the analysis of received information. 

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of Eklund, Matthews and O’neil to incorporate wherein the setting step comprises optimizing by the operation processor at least one of minimum fuel consumption, minimum wear on selected tools, maximum timber unit quality, and maximum productivity with the motivation of implementing adjustments that should be made to optimize the performance of the machine. (O’neil paragraph 60)

Referring to claim 9,

O’neil further teaches, further comprising generating by the operation processor power setting signals suitable to handle trees according to an expected performance level.  (O’neil paragraph 44 teaching that the machine setting adjustment module (MSAM) can determine how machine settings are to be adjusted. The MSAM can include a look-up table of optimized adjusted values for particular parameters, such as speed and rpm. The algorithm can include changing setting a first value if current machine speed and rpm satisfy a first condition, and changing a setting to a second value if current machine speed and rpm satisfy a second set of conditions. Changes may be implemented via control signal transmitted to the telemetry unit (TU) over the network, which can then be provided to the appropriate control node via the CAN bus to adjust machine and implement settings such as machine speed, rpm, implement height, conveyor speed, etc. )

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of Eklund, Matthews, and O’neil to incorporate further comprising generating by the operation processor power setting signals suitable to handle trees according to an expected performance level with the motivation of implementing adjustments that should be made to optimize the performance of the machine. (O’neil paragraph 60)

Referring to claim 10,

O’neil further teaches, further comprising: determining from the worksite situation data an irregular power need; (O’neil paragraph 25 the constant flow software module is an embodiment of the machine settings optimization module (MSOM) which will alter the engine RPM, Machine Speed, Rotor speed, etc. to maintain a constant flow of material. Teaching that for example when a section of land is less dense of crops the machine will speed up and in a more dense area of crops the machine will slow down.)

sending a signal to process power settings generated by the operation processor; (O’neil paragraph 5 teaching the MSOM of the machine is configured to cooperate with the MSAM to implement adjustments. O’neil paragraph 25 the constant flow software module is an embodiment of the machine settings optimization module (MSOM) which will alter the engine RPM, Machine Speed, Rotor speed, etc. to maintain a constant flow of material. O’neil paragraph 44 teaching that the machine setting adjustment module (MSAM) can determine how machine settings are to be adjusted. The MSAM can include a look-up table of optimized adjusted values for particular parameters, such as speed and rpm. Changes may be implemented via control signal transmitted to the telemetry unit (TU) over the network, which can then be provided to the appropriate control node via the CAN bus to adjust machine and implement settings such as machine speed, rpm, implement height, conveyor speed, etc.)

and handling trees in accordance with a performance level based on the irregular power need. (O’neil paragraph 25 teaching that for example when a section of land is less dense of crops the machine will speed up and in a more dense area of crops the machine will slow down.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of Eklund, Matthews, and O’neil to incorporate further comprising: determining from the worksite situation data an irregular power need; sending a signal to process power settings generated by the operation processor; and handling trees in accordance with a performance level based on the irregular power need with the motivation of automatically adjusting operational parameters based on received information. (O’neil paragraph 31)

Referring to claim 16,

Sorvik further discloses: providing timber units with forestry machines and an operation processor; (Sorvik Abstract disclosing that a control unit, suitably a computer, is arranged on the harvesting machine. Sorvik column 11 line 60- column 12 line 7 disclosing that Fig 18 illustrates how a scanner supplies scanning information that is utilized by the control unit for determining cross-cutting or making a cross-cutting prognosis. It is interpreted that the control unit comprises an operation processor. Figure 18 also illustrates how picture information with respect to adjacent trees created by the scanner may be utilized as a basis for giving cross-cutting suggestions after suitable signal treatment in the computer. Sorvik column 12 lines 29-36 disclosing the invention may be arranged such that logs are laid into the processing parts by using a crane.)

processing the data by the operation processor; (Sorvik column 3 lines 54-59 the computer arrangement is adapted to determine and register the position of the harvesting arrangement at the time of discharge from the harvesting arrangement of processed pieces of timber. Sorvik column 12 lines 50-59 disclosing the cross cutting computer registers quality and size regarding the pieces of timber and further another computer establishes means of information received regarding the position of the harvesting arrangement).)

setting operation parameters of the forestry machine based on the processing step; (Sorvik column 13 lines 7-22 disclosing the operating centre is coupled to the base computer and receives data used for evaluating and controlling a harvesting plan.  This harvest plan can be delivered to the harvesting machine wirelessly such that the harvesting machine is automatically controlled depending upon data received.)

communicating instructions to the forestry machine by the operation processor, where the instructions include the operation parameters; (Sorvik column 12 lines 2-7 disclosing that picture information with respect to adjacent trees from the scanner may be utilized as a basis for giving cross-cutting suggestions after suitable signal treatment in the computer. Sorvik column 13 lines 9-22 disclosing this harvest plan can be delivered to the harvesting machine wirelessly such that the harvesting machine is automatically controlled depending upon data received such as to move in the terrain and to automatically harvest trees which in the harvesting plan have been decided to be harvested.)

detecting or receiving data from an information source, the data including worksite preparation data,  and worksite situation data. (Sorvik column 3 lines 15-25 disclosing according to the invention a computer arrangement arranged on the harvesting machine may be adapted to control the harvesting machine on the basis of data emanating from the pre-analysis of the forest region and harvesting instructions determined on the basis thereof to only harvest exactly the trees determined in advance to be harvested. Such a high resolution, i.e. at the level of a single tree, may be achieved if an accurate registration of the forest is carried out by means of a photographical and other registration technique and these registrations are accurately coordinated to geographically correct conditions. Sorvik column 5 lines 47-52 disclosing a good evaluation of standing forest timber may be carried out while considering shadow effects, conicities of silhouettes of trees, diameters of leaf and needle masses, colours thereof etc. This evaluation may form a basis for very careful and exact decisions with respect to harvesting strategy. Sorvik column 8 lines 54-59 disclosing by means of information obtained through the reproducing device 19 equipment included in the system may produce analyses and prognoses with respect to forest growth over the time relating to the forest region from which the pieces of timber emanate. Sorvik column 9 lines 11-18 disclosing data concerning this yield and the location of growth of the piece of timber may then be compared with information already present in the forest data base, namely information initially obtained within the frame of the evaluation of standing forest timber and then information applied on the piece of timber in connection to the harvesting by means of the marking device combined with the harvesting arrangement. The examiner is interpreting the cited portions of Sorvik provides receiving data from an information source for work site preparation data.

Sorvik column 2 lines 14-20 disclosing the individual tree should be carefully estimated with regard to wood quality and contents. As an example, it may be mentioned that the resolution of the data base should be such that a silvicultural planner by means of an ordinary computer mouse should be capable of clicking on an individual tree and turn and pivot the same and also achieve a computer based cross-cutting prognosis. Sorvik column 3 lines 4-10 disclosing the analysis of the timber stand taken place before the harvesting is also intended to be carried out through the remote analysis technique discussed below that precisely that the individual tree may be unambiguously determined with respect to position and also be forecasted with a rather high accuracy with respect to timber quality and volume. Sorvik column 5 lines 32-39 disclosing an aerial photograph is illustrated in FIG. 2 at a, from which it is possible to distinguishing individual trees. By a suitable picture analysis technique and knowledge about characteristics of different types of trees and the living pattern thereof under different conditions, it is possible to get a comparatively accurate comprehension of the timber quality and timber volume with respect to individual trees. The examiner is interpreting that the portion of Sorvik cited discloses worksite situation data received from an information source.)

Sorvik does not explicitly disclose and optimizing by the operation processor at least one of minimum fuel consumption, minimum wear on selected tools, maximum timber unit quality, and maximum productivity.

However O’neil further teaches and optimizing by the operation processor at least one of minimum fuel consumption, minimum wear on selected tools, maximum timber unit quality, and maximum productivity. (O’neil paragraph 60 teaching based on an assessment of the revenue metrics a determination can be made as to whether a particular machine’s settings should be adjusted. A system of the invention can automatically change a machine’s parameter’s such as speed, or rpm and that the central fleet system can cooperate with the machine over a communication network to implement the adjustments.) 

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of O’neil to incorporate optimizing by the operation processor at least one of minimum fuel consumption, minimum wear on selected tools, maximum timber unit quality, and maximum productivity with the motivation of providing a real-time revenue/loss view to identify underperforming machine whose revenue performance may be improved by adjusting settings for machine parameters. (O’neil Abstract)

Sorvik in view of O’neil does not disclose detecting or receiving data from an information source, which includes data shared by other vehicles on the worksite, the data including navigation data; wherein the worksite preparation data includes business data, weather data, machine property data, and historical performance data, wherein the navigation data includes territory data and location data, and wherein the worksite situation data includes machine performance data.

	However Eklund further teaches:

	detecting or receiving data from an information source, which includes data shared by other vehicles on the worksite, the data including navigation data. (Eklund paragraph 88 teaching several laps of the work cycle may be used for establishing the operating instructions. Further, information from several work machines may be used for establishing the operating instructions. The plurality of work cycle laps for establishing the operating instructions may be performed by a single work machine, or by different work machines. Thus, established operating instructions may be altered continuously in response to new information. This may be important in cases where the ground conditions changes over time, if the weather changes (fall of rain, snow) etc. Further, established operating instructions may be altered according to individual characteristics of a specific work machine. The examiner is interpreting that the data shared is the worksite situation data to coordinate appropriate operating instructions.)

wherein the worksite preparation data includes business data, weather data, machine property data, and historical performance data, (Eklund paragraph 10 teaching according to an aspect of the present invention, a method is provided for providing an operator of a work machine with operating instructions when the work machine is used in a repeated work cycle, comprising the step of automatically instructing the operator of the work machine how to operate the work machine in an optimum way with regard to a specific parameter on the basis of characteristics of the specific work cycle. Eklund paragraph 12 teaching according to a second preferred example, the specific parameter regards energy consumption (for example fuel consumption). Eklund paragraph 15 teaching the work cycle characteristics may regard a work machine internal characteristic, such as a work machine behaviour or operator behaviour, and/or an external characteristic, such as geographical properties of the work cycle travel path. More specifically, the characteristics may comprise a predicted and/or experienced sequence of events (occurrences) that takes place during performance of the work cycle and which is relevant for the control of the work machine. Eklund paragraph 20 teaching thus, knowledge of the work cycle creates conditions for reliably predicting forthcoming events (occurrences) in the work cycle and instructing the operator correspondingly for operating the work machine in an efficient way. Such work cycle knowledge may be achieved either from a previously performed lap of the specific work cycle and/or from pre-available information of the work cycle, such as topographical maps. Eklund paragraph 22 teaching thus, an event may be established on the basis of the detected operational parameter in a previously performed work cycle lap and used for instructing an operator of a work machine how to operate it in a later performed work cycle. More particularly, an individual operator may learn from past experiences. For example, driving patterns with regard to steering wheel deflection, gas pedal operation, brake pedal operation, work implement operation etc are recognized and stored. (Interpreted as historical performance data) Further, operational characteristics recorded from one work machine may be distributed to other participants in a fleet operating the specific work cycle in conjunction with Eklund paragraph 33 teaching FIG. 3 illustrates a satellite based system for monitoring a fleet of wheel loaders (The examiner is interpreting this portion of Eklund to teach to comprise business data, in particular fleet data (See specification paragraph 19). Eklund paragraph 24 teaching such information may be formed by geographical maps of the area covering the work cycle travel path, knowledge of the specific work cycle travel path (comprising curves, ascending sections and descending sections), the material to be transported, ground conditions, weather conditions etc. Eklund paragraph 71 teaching in block 702, a position of the work machine is determined via GPS as a function of time from start of a work cycle lap. The flow chart continues to block 704, where a work machine speed and acceleration/deceleration is continuously recorded. (interpreted as machine performance data) Further, any ground information, such as inclination/declination is recorded. In block 706 a fuel consumption as function of time is recorded. In block 708, machine temperatures, boom and attachment position and the steering angle are recorded as function of time. In block 710, brake pressure, steering signals and hydraulic functions are recorded as function of time. In block 712, an rpm for the engine and possibly the transmission is continuously recorded. Further, a selected gear position and a weight/load is continuously recorded. )

wherein the navigation data includes territory data and location data, (Eklund paragraph 15 teaching the work cycle characteristics may regard a work machine internal characteristic, such as a work machine behaviour or operator behaviour, and/or an external characteristic, such as geographical properties of the work cycle travel path. More specifically, the characteristics may comprise a predicted and/or experienced sequence of events (occurrences) that takes place during performance of the work cycle and which is relevant for the control of the work machine. Eklund paragraph teaching 19 disclosing preferably, operator instruction is based on a change of direction of a work cycle travel path in a horizontal plane and/or on a change of ground inclination of a work cycle travel path. (Interpreted as territory information) According to the example of fuel consumption, the operator may be instructed of the position of the work cycle travel path and also recommended an advantageous gear sequence and/or gas pedal operation and/or brake operation past the work cycle travel path change. Eklund paragraph 71 teaching in block 702, a position of the work machine is determined via GPS as a function of time from start of a work cycle lap. (interpreted as location data))

 and wherein the worksite situation data includes machine performance data. (Eklund paragraph 71 teaching in block 702, a position of the work machine is determined via GPS as a function of time from start of a work cycle lap. (interpreted as location data) The flow chart continues to block 704, where a work machine speed and acceleration/deceleration is continuously recorded. (interpreted as machine performance data))

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of O’neil and Eklund to incorporate detecting or receiving data from an information source, which includes data shared by other vehicles on the worksite, the data including navigation data; wherein the worksite preparation data includes business data, weather data, machine property data, and historical performance data, wherein the navigation data includes territory data and location data, and wherein the worksite situation data includes machine performance data with the motivation of updating applicable operating instructions in response to gathered information that has changed, such as ground conditions, obtained from other machines previous completions of a work cycle. (Eklund paragraph 88) 

Sorvik in view of O’neil and Eklund does not disclose the vehicles connect to each other to build a network.

However Matthews further teaches the vehicles connect to each other to build a network. (Matthews paragraph 14 disclosing in one embodiment, an auto-networking method may be fully automatic. For instance, a machine (e.g., an agricultural machine, support machine, such as a grain truck) may enter a field and automatically, upon detection of entry onto the field, becomes part of (associates with) a field network (e.g., a wireless network), even when working alone (e.g., the only machine in the field). Another machine (e.g., agricultural machine, support machine, etc.) may enter the same field, and upon detection of entry onto the field, automatically associates with the same field network. By joining to the same network, the machines may share information, such as operational parameters, with each other, including a wayline for each machine, current load, fuel status, up-to-date worked field history (e.g., area covered by dispensed chemicals, grain harvested, etc.), among other operational parameters. Matthews paragraph 19 disclosing each of the machines 12A-12C comprises a communications device embodied as a network interface 26, the network interface comprising the wireless network interface 32 for enabling machine-to-machine and a cellular network interface 30 for enabling cellular/Internet connectivity. In the example depicted in FIG. 2, the machines 12A and 12B are co-located in the same field, and communicate with each other via the respective wireless network interfaces 32 over the local wireless network 14 in ad hoc fashion.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed Sorvik in view of O’neil, Eklund, and Matthews to incorporate the vehicles connect to each other to build a network with the motivation of enabling multiple machines to share information to facilitate the collaboration of machines working on the same operation. (Matthews paragraphs 14-15)

Referring to claim 17, 

O’neil further teaches, further comprising generating by the operation processor power setting signals suitable to handle trees according to an expected performance level.  (O’neil paragraph 44 teaching that the machine setting adjustment module (MSAM) can determine how machine settings are to be adjusted. The MSAM can include a look-up table of optimized adjusted values for particular parameters, such as speed and rpm. The algorithm can include changing setting a first value if current machine speed and rpm satisfy a first condition, and changing a setting to a second value if current machine speed and rpm satisfy a second set of conditions. Changes may be implemented via control signal transmitted to the telemetry unit (TU) over the network, which can then be provided to the appropriate control node via the CAN bus to adjust machine and implement settings such as machine speed, rpm, implement height, conveyor speed, etc. )

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of Eklund, Matthews, and O’neil to incorporate further comprising generating by the operation processor power setting signals suitable to handle trees according to an expected performance level with the motivation of implementing adjustments that should be made to optimize the performance of the machine. (O’neil paragraph 60)

Referring to claim 18,

O’neil further teaches, further comprising: determining from the worksite situation data an irregular power need; (O’neil paragraph 25 the constant flow software module is an embodiment of the machine settings optimization module (MSOM) which will alter the engine RPM, Machine Speed, Rotor speed, etc. to maintain a constant flow of material. Teaching that for example when a section of land is less dense of crops the machine will speed up and in a more dense area of crops the machine will slow down.)

sending a signal to process power settings generated by the operation processor; (O’neil paragraph 5 teaching the MSOM of the machine is configured to cooperate with the MSAM to implement adjustments. O’neil paragraph 25 the constant flow software module is an embodiment of the machine settings optimization module (MSOM) which will alter the engine RPM, Machine Speed, Rotor speed, etc. to maintain a constant flow of material. O’neil paragraph 44 teaching that the machine setting adjustment module (MSAM) can determine how machine settings are to be adjusted. The MSAM can include a look-up table of optimized adjusted values for particular parameters, such as speed and rpm. Changes may be implemented via control signal transmitted to the telemetry unit (TU) over the network, which can then be provided to the appropriate control node via the CAN bus to adjust machine and implement settings such as machine speed, rpm, implement height, conveyor speed, etc.)

and handling trees in accordance with a performance level based on the irregular power need. (O’neil paragraph 25 teaching that for example when a section of land is less dense of crops the machine will speed up and in a more dense area of crops the machine will slow down.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of Eklund, Matthews, and O’neil to incorporate further comprising: determining from the worksite situation data an irregular power need; sending a signal to process power settings generated by the operation processor; and handling trees in accordance with a performance level based on the irregular power need with the motivation of automatically adjusting operational parameters based on received information. (O’neil paragraph 31)

Referring to claim 19,

Sorvik further discloses10Attorney Docket: P26244-US-ORD determining by the operation processor from the worksite situation data an irregular shaped tree capable of impacting process quality or quantity; (Sorvik column 8 lines 26-32 disclosing that the information about the harvested from the computer is transmitted to the operating centre and the operating centre may send signals appropriate for controlling the harvesting work of the harvesting machine such that the harvesting can be focused on a particular assortment during a period of time. Sorvik column 8 lines 49-60 disclosing a reproduction device is arranged in connection with sawing intake to reproduce an end surface of the piece of timber before the sawing and registers and stores this information with respect to shape and/or growth which may produce analysis with respect to growth. Additionally correction of harvesting plans may occur.)

and sending a signal to a production setting unit by the operation processor, where the signal is suitable for processing the irregular shaped tree.  (Sorvik column 8 lines 26-32 disclosing that the information about the harvested from the computer is transmitted to the operating centre and the operating centre may send signals appropriate for controlling the harvesting work of the harvesting machine such that the harvesting can be focused on a particular assortment during a period of time. Sorvik column 13 lines 9-22 disclosing that the operating centre may receive data required for evaluation and control purposes such as harvesting plans. These harvesting plans may be delivered to the harvesting machine wirelessly such that the harvesting machine is automatically controlled depending upon data received.)

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sorvik. (US Patent No. 6,341,632) in view of Eklund et al. (US 20100198466), Matthews (US 20160157275), and Havimaki et al. (US 20120323453).

Referring to claim 12,

Eklund further teaches receiving information from the navigation data or another forestry machine on the worksite indicative of a rise in transportation power need at a certain portion of a route over the terrain; (Eklund paragraph 16 teaching the method comprises the step of informing the operator of occurrences along a travel path of the work cycle, which occurrences have an impact on operation of the work machine in an optimum way with regard to said specific parameter, and instructing the operator how to operate the work machine past the positions of the occurrences. For example, the instructions may comprise a favourable route past the occurrence and/or operating instructions with regard to braking and/or acceleration and/or steering. Eklund paragraph 77 teaching the operator is notified where (at which point along the travel path) and/or how (depression of accelerator pedal) the machine should be accelerated. For example, he may be notified via an automatically inflicted vibration of the accelerator pedal. For example, an optimized gas throttle (gas pedal deflection) is notified for example when driving uphill and/or downhill and/or during cornering. Eklund paragraph 88 teaching several laps of the work cycle may be used for establishing the operating instructions. Further, information from several work machines may be used for establishing the operating instructions. The plurality of work cycle laps for establishing the operating instructions may be performed by a single work machine, or by different work machines. Thus, established operating instructions may be altered continuously in response to new information.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of Matthews, and Eklund to incorporate receiving information from the navigation data or another forestry machine on the worksite indicative of a rise in transportation power need at a certain portion of a route over the terrain with the motivation of incorporating information gathered from prior work machines that performed a work cycle to update applicable operating instructions (Eklund paragraph 88) such as what points in a travel path a machine should be accelerated. (Eklund paragraph 77)

Sorvik in view of Matthews and Eklund does not explicitly disclose further comprising: determining by the operation processor from worksite situation data a load for moving logs over a terrain; and sending a signal to a propulsion setting generated by the operation processor suitable to generate sufficient transport power before arriving at the portion of the route

However Havimaki, which is directed to monitoring and/or controlling operation of a driver and/or a forestry machine and/or to guiding the driver in connection with use of the forestry machine, teaches:

further comprising: determining by the operation processor from worksite situation data a load for moving logs over a terrain; (Havimaki paragraph 98 teaching the magnitude of a given load a machine is monitored and one or more control parameters of the forest machine are influenced on the basis of this. This may be utilized such that if the machine detects a heavy load in a loader or in a cargo space of the machine it may adapt the speed of rotation and the torque of the machine to be higher than usual. If the analysis of the parameters indicates that the operation or control of the machine needs to be improved, the erroneous control may be corrected, independently of the user without any notice to the user.)

and sending a signal to a propulsion setting generated by the operation processor suitable to generate sufficient transport power before arriving at the portion of the route. (Havimaki paragraph 79 the invention enables one or more control parameters controlling the operation of the machine to be influenced, a control parameter may be a control signal transmitted to a motor or an actuator.)

	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the invention disclosed in Sorvik and Havimaki as Havimak further develops how collected data from a forestry machine may be processed to make a determination regarding controlling the operation of the forestry machine. 

Therefore it would be obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of Matthews, Eklund and Havimaki to incorporate further comprising: determining by the operation processor from worksite situation data a load for moving logs over a terrain; receiving information from the navigation data or another forestry machine on the worksite indicative of a rise in transportation power need at a certain portion of a route over the terrain; and sending a signal to a propulsion setting generated by the operation processor suitable to generate sufficient transport power before arriving at the portion of the route with the motivation of having a machine automatically implement adjustments as necessary when performing an operation (transporting logs). (Havimaki paragraph 41) 

Referring to claim 14,

Sorvik further discloses wherein the at least one forestry machine comprises a plurality of settings including production settings. (Sorvik column 8 lines 26-32 disclosing that the information about the harvested from the computer is transmitted to the operating centre and the operating centre may send signals appropriate for controlling the harvesting work of the harvesting machine such that the harvesting can be focused on a particular assortment during a period of time.)

Sorvik in view of Matthews and Eklund does not disclose propulsion settings, power settings, and equipment settings.

However Havimaki further teaches, propulsion settings, power settings, and equipment settings. (Havimaki paragraph 28 teaching an environment parameter may be a parameter sensed such as the location, dimension, or amount of timber and terrain obstacles around a machine. Havimaki paragraph 41 teaching that the users are allowed to configure the adaptiveness of the control system as desired and such settings may be integrated in the driver-specific settings of the control system together with other settings, such as loader adjustments. Havimaki paragraphs 98 teaching the magnitude of a given load a machine is monitored and one or more control parameters of the forest machine are influenced on the basis of this. This may be utilized such that if the machine detects a heavy load in a loader or in a cargo space of the machine it may adapt the speed of rotation and the torque of the machine to be higher than usual. Havimaki paragraph 99 teaching the environment may be measured for a slope in the terrain. GPS data may be combined with terrain shape information to enable the machine adjustments, such as power, to be directly adjusted based on the GPS signal.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of Matthews, Eklund, and Havimaki to incorporate wherein the at least one forestry machine comprises a plurality of settings including propulsion settings, power settings, and equipment settings, with the motivation of integrating multiple settings for facilitation of the operation of the machine by its control system as desired. (Havimaki paragraph 41)

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sorvik. (US Patent No. 6,341,632) in view of O’neil (WO 2013096716), Eklund et al. (US 20100198466), Matthews (US 20160157275), and Havimaki et al. (US 20120323453). 

	Referring to claim 20,

Sorvik in view of O’neil and Matthews does not disclose determining by the operation processor from worksite situation data a load for moving logs over a terrain; and sending a signal to a propulsion setting generated by the operation processor suitable to generate sufficient transport power before arriving at the portion of the route.

However Havimaki further teaches: 

determining by the operation processor from worksite situation data a load for moving logs over a terrain; (Havimaki paragraph 98 teaching the magnitude of a given load a machine is monitored and one or more control parameters of the forest machine are influenced on the basis of this. This may be utilized such that if the machine detects a heavy load in a loader or in a cargo space of the machine it may adapt the speed of rotation and the torque of the machine to be higher than usual. If the analysis of the parameters indicates that the operation or control of the machine needs to be improved, the erroneous control may be corrected, independently of the user without any notice to the user.)

and sending a signal to a propulsion setting generated by the operation processor suitable to generate sufficient transport power before arriving at the portion of the route. (Havimaki paragraph 79 the invention enables one or more control parameters controlling the operation of the machine to be influenced, a control parameter may be a control signal transmitted to a motor or an actuator.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of O’neil, Matthews, and Havimaki to incorporate determining by the operation processor from worksite situation data a load for moving logs over a terrain; and sending a signal to a propulsion setting generated by the operation processor suitable to generate sufficient transport power before arriving at the portion of the route with the motivation of having a machine automatically implement adjustments as necessary when performing an operation (transporting logs). (Havimaki paragraph 41)

Sorvik in view of O’neil, Matthews, and Havimaki does not disclose receiving information from the navigation data, which includes data from another forestry machine on the worksite indicative of a rise in transportation power need at a certain portion of a route over the terrain.

However Eklund further teaches receiving information from the navigation data, which includes data from another forestry machine on the worksite indicative of a rise in transportation power need at a certain portion of a route over the terrain. (Eklund paragraph 16 teaching the method comprises the step of informing the operator of occurrences along a travel path of the work cycle, which occurrences have an impact on operation of the work machine in an optimum way with regard to said specific parameter, and instructing the operator how to operate the work machine past the positions of the occurrences. For example, the instructions may comprise a favourable route past the occurrence and/or operating instructions with regard to braking and/or acceleration and/or steering. Eklund paragraph 77 teaching the operator is notified where (at which point along the travel path) and/or how (depression of accelerator pedal) the machine should be accelerated. For example, he may be notified via an automatically inflicted vibration of the accelerator pedal. For example, an optimized gas throttle (gas pedal deflection) is notified for example when driving uphill and/or downhill and/or during cornering. Eklund paragraph 88 teaching several laps of the work cycle may be used for establishing the operating instructions. Further, information from several work machines may be used for establishing the operating instructions. The plurality of work cycle laps for establishing the operating instructions may be performed by a single work machine, or by different work machines. Thus, established operating instructions may be altered continuously in response to new information.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of O’neil, Matthews, Havimaki, and Eklund to incorporate receiving information from the navigation data, which includes data from another forestry machine on the worksite indicative of a rise in transportation power need at a certain portion of a route over the terrain with the motivation of incorporating information gathered from prior work machines that performed a work cycle to update applicable operating instructions (Eklund paragraph 88) such as what points in a travel path a machine should be accelerated. (Eklund paragraph 77)
Response to Arguments
Applicant’s arguments filed July 22, 2021 have been fully considered.
In response to Applicant’s amendments and arguments, on pages 6-8 of the Remarks dated 7/22/21, regarding the art rejections the examiner finds unpersuasive. Applicant argues that Sorvik fails to disclose “detecting or receiving data from an information source, the data including worksite preparation data that includes data from other vehicles on the worksite, the vehicles connect to each other to build a network, navigation data, or worksite situation data” and “an electronic control unit for operating the machine, a boom, and a harvesting unit, the electronic control unit comprising an operation processor; a sensor for detecting data that is shared with other vehicles on the worksite, the vehicles connect to each other to build a network”.  The examiner respectfully disagrees in view of the cited combination of Sorvik and Eklund as discussed in the art rejections. The examiner additionally notes that the limitation regarding how the detected data is shared is an intended use of the detected data as discussed in art rejection for claim 13. With regards to the newly added limitation the vehicles connect to each other to build a network. This argument is rendered moot in view of the newly cited reference of Matthews. Applicant additionally argues that O’neil fails to teach forestry and worksite preparation data that includes data from other vehicles on the worksite that connect to each other to build a network and Havimaki fails to teach “detecting or receiving data from an information source, which includes data shared by other vehicles on the worksite, the vehicles connect to each other to build a network”. The examiner respectfully disagrees, the portions cited by Applicant were rejected in view of the combination of Sorvik, Eklund, and Matthews as discussed prior. Applicant argues that as the independent claims are allowable the dependent claims are allowable. The examiner respectfully disagrees in view of the new combination of prior art cited. Therefore the examiner has maintained the art rejections. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	
Matthews (US 20160146611) - directed to automating distribution of work in a field. See at least Matthews paragraphs 16, 19, 24-26, 28, 30, 34, and 41.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689